ACCEPTED
                                                                                              01-15-00018-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        11/17/2015 4:44:36 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                 NO. 01-15-00018-CR

                                                                       FILED IN
                                                                1st COURT OF APPEALS
JOHN ROBERT COULTER                         §          IN THE COURT    OF APPEALS
                                                                    HOUSTON,   TEXAS
                                                                11/17/2015 4:44:36 PM
VS.                                         §          FIRST JUDICIAL   DISTRICT
                                                                CHRISTOPHER     A. PRINE
                                                                         Clerk

STATE OF TEXAS                              §          HOUSTON, TEXAS


                 STATE’S MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

        On October 13, 2015, the Court abated the appeal in this cause and ordered the

trial court to hold a hearing to determine whether a video recording of the child

complainant is missing from the appellate record and to determine whether the record

is complete.      The Court directed the trial court to file its findings and

recommendations within 25 days of the date of the order, which was November 7,

2015.

        The trial court held an evidentiary hearing on October 29, 2015. The court then

ordered the court reporter to provide the reporter’s record of the hearing to the parties,

ordered the parties to propose findings of fact based on the record, and ordered a

hearing on the proposed findings with argument of counsel within ten days of the

receipt of the record.

        The court reporter provided the parties with the reporter’s record on November


                                            1
4, 2015. The final hearing on abatement and remand is set for Thursday, November

19, 2015, at 1:30 p.m.

      The State believes the court reporter will be able to produce the reporter’s

record of this final hearing in about a week; however, Thursday, November 26, 2015,

is the nation’s Thanksgiving holiday and Fort Bend County is also closed the

following day.

      WEREFORE, PREMISES CONSIDERED, the State asks this Court to grant

an extension of time to file the reporter’s and clerk’s records on the abatement of this

cause on or before December 4, 2015.

                                               Respectfully submitted,

                                               John F. Healey, Jr.
                                               SBOT # 09328300
                                               District Attorney, 268th Judicial District
                                               Fort Bend County, Texas

                                               /s/ Gail Kikawa McConnell
                                               Gail Kikawa McConnell
                                               SBOT # 11395400
                                               Assistant District Attorney
                                               301 Jackson Street, Room 101
                                               Fort Bend County, Texas 77469
                                               (281) 238-3205/(281) 238-3340 (fax)
                                               Gail.McConnell@fortbendcountytx.gov




                                           2
                        CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing State's motion was served by e-
service on November 17, 2015, on Mr. James Bennett,
.

                                            /s/ Gail Kikawa McConnell
                                            Gail Kikawa McConnell




                                        3